Citation Nr: 0805655	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee synovitis, status post cruciate ligament repair 
and debridement of meniscus tear.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fractured 4th left metacarpal.

3.  Entitlement to an initial evaluation higher than 10 
percent for degenerative changes of the lumbosacral spine.

4.  Entitlement to an initial evaluation higher than 30 
percent for status post open reduction internal fixation of 
right orbital zygomaticomaxillary fracture with coronal 
rupture of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the veteran's claims for service connection for 
right knee synovitis - status post cruciate ligament repair, 
residuals of a fractured 4th left metacarpal, degenerative 
changes of the lumbosacral spine, and status post open 
reduction internal fixation of right orbital 
zygomaticomaxillary fracture with coronal rupture of the 
right eye.  The RO initially assigned a 10 percent rating for 
the lumbosacral spine disability and zero percent 
(i.e., noncompensable) evaluations for the right knee, left 
4th metacarpal, and right eye disabilities.

A December 2003 rating decision revised the evaluation for 
status post open reduction internal fixation of right orbital 
zygomaticomaxillary fracture with coronal rupture of the 
right eye to a 30 percent rating effective to the date 
following the veteran's discharge from active duty service.

The veteran is appealing for higher initial ratings for these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The Board remanded this case in March 2005 for further 
development and consideration.




FINDINGS OF FACT

1.  The right knee synovitis, status post cruciate ligament 
repair and debridement of meniscus tear, has been manifested 
throughout the appeal period by subjective complaints of 
pain, a well healed anterior scar, and normal, painless 
range of motion.

2.  The residuals of the fracture of the fourth metacarpal of 
the left hand have been manifested throughout the appeal 
period by subjective complaints of pain on stressing the left 
wrist but with normal, painless range of motion.

3.  The degenerative changes of the veteran's lumbosacral 
spine are manifested by normal, painless range of motion; 
forward flexion is not limited to 60 degrees or less, and 
there are no objective clinical indications of muscle spasm, 
abnormal gait, abnormal spinal contour, ankylosis or 
incapacitating episodes of at least two weeks over the past 
12 months.

4.  The status post open reduction internal fixation of the 
right orbital zygomaticomaxillary fracture with coronal 
rupture of the right eye has been manifested throughout the 
appeal period by visual acuity of 20/300 in the right eye 
that cannot be improved upon and 20/20 visual acuity in the 
left eye, which is not service connected.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for right knee synovitis, status post cruciate 
ligament repair and debridement of meniscus tear.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5020 (2007).

2.  The criteria are not met for an initial compensable 
rating for the residuals of the fracture of the fourth 
metacarpal of the left hand.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5156, (2002), 
Diagnostic Codes 5227, 5156, 5230 (2007).

3.  The criteria are not met for an initial rating higher 
than 10 percent for the degenerative changes of the 
lumbosacral spine.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5295 (2003), General Rating 
Formula for Diseases and Injuries of the Spine (2007).

4.  The criteria are not met for an initial rating higher 
than 30 percent for status post open reduction internal 
fixation of right orbital zygomaticomaxillary fracture with 
coronal rupture of the right eye.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6009-6077 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, a letter dated in August 2001 and provided to the 
appellant prior to the March 2002 rating decision on appeal 
satisfied the VCAA's duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection.  His appeal for higher initial 
disability ratings is a downstream issue, arising from the 
initial ratings assigned for these disorders once the RO 
awarded service connection.  During the pendency of this 
appeal, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO provided the appellant this information in 
correspondence dated in April 2005 and December 2005.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
appellant was provided this notice in the Board's March 2005 
remand, as well as in the April 2005 and December 2005 
letters and, in July 2006, he responded that he had no 
additional information or evidence to submit.  

Further, if the Diagnostic Codes under which the claimant is 
rated contain criteria necessary for entitlement to higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Here, the appellant was provided this general 
notice in the March 2002 rating decision, November 2003 SOC, 
April 2005 and December 2005 letters, and July 2006 SSOC.  



And, again, in response to that July 2006 SSOC, the appellant 
indicated later in July 2006 that he had no additional 
information or evidence to submit.  So there was no reason to 
go back and readjudicate his claims and provide him another 
SSOC.  See Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) 
(where after VA provides a content-compliant VCAA notice on 
all requisite notice elements - albeit in an untimely manner 
- and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided this notice collectively in the 
November 2003 SOC, April 2005 and December 2005 letters, and 
July 2006 SSOC.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  This information was conveyed to the 
appellant in the April 2005 and December 2005 letters and, as 
mentioned, he responded in July 2006 that he had no other 
information or evidence to submit.  



In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was not prejudicial to the 
appellant, i.e., harmless.  The Federal Circuit stated that 
requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-claimant benefits system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



In this case, the Board finds that notice errors did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish an increased rating from the various notice letters 
sent to him by the RO, in the SOC and SSOC, and in 
information gleaned from the Board's March 2005 remand.  In 
particular, the April 2005 and December 2005 letters informed 
the appellant that he should complete an enclosed VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for American Airlines as well as any other records pertinent 
to his employment application; of the need to submit evidence 
that his disability had increased in severity; that he should 
submit medical evidence; that he should inform the RO about 
treatment at VA facilities; that he could submit his own 
statement about his condition; and that he should submit all 
pertinent evidence in his possession.  He was informed, as 
well, of the Diagnostic Code requirements (to include 
revisions to pertinent diagnostic codes and requirements for 
ratings from zero to 100 percent, as applicable) for 
increased ratings in the rating decisions, the SOC, and the 
SSOC.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed for his 
increased rating claims.  This is especially true since 
correspondence received from him subsequent to those notices 
indicates he has no additional information or evidence to 
submit.

Although complete notice was not sent before the initial AOJ 
decision in this case, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  That is to say, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond.  For these reasons, it is not prejudicial to him for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the veteran's service medical records have been 
obtained and he has been afforded VA examinations in 
connection with his claims, including to obtain the 
information necessary to assess the severity of his 
disabilities.  He also, as mentioned, was requested to 
authorize VA to obtain medical records from American Airlines 
as well as any other records pertinent to his employment 
application (concerning which he says an offer of employment 
was rescinded because he did not pass his physical 
examination).  However, he did not provided the requested 
authorization and responded that he did not have additional 
information or evidence to submit.  
He was informed about the kind of evidence that was required 
to support his claims and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  He was provided notice of the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule), and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  This 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This 
case precedent applies to all claims at issue in this 
decision for higher ratings.  Compare and contrast this with 
the holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
- indicating that where, conversely, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern.  See, too, Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
(extending this "staged" rating practice to even the 
traditional increased-rating claims where the veteran is not 
appealing his initial disability rating, rather, an already 
established rating).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Finally, as will be explained, during the pendency of this 
appeal, the criteria for evaluating both finger and back 
disabilities were amended.  VA's General Counsel has held 
that where a law or regulation (particularly pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the prior and revised versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The veteran does get the benefit 
of having both the prior regulation and the revised 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).  Therefore, adjudication of 
the finger and back claims must include consideration of both 
the former and revised criteria.

The November 2003 SOC and July 2006 SSOC reflect that the RO 
considered the new criteria for rating finger and back 
disabilities, and other pertinent ones, in evaluating the 
veteran's claims.  The veteran and his representative were 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. at 384.

Right Knee

The right knee has been rated zero percent disabling for the 
entire appeal period under Diagnostic Codes 5099-5020 for 
patellofemoral joint syndrome with chondromalacia patella.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  Here, Diagnostic Code 5099 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the schedule while the more specific Diagnostic 
Code 5020 refers to rating synovitis.

Upon VA examination in September 2001, the veteran complained 
of right knee pain which he treated with Motrin.  Physical 
examination revealed a well-healed anterior scar.  There was 
no fluid or instability of the joint and range of motion was 
from zero degrees of extension to 145 degrees of flexion.  
The examiner noted that range of motion was normal and pain 
free.  The examiner also noted that no flare-ups of pain 
resulting in additional loss of motion or decreased function 
were elicited during examination.  The diagnosis was post 
anterior cruciate ligament (ACL) repair and synovitis.  X-ray 
examination revealed no significant degenerative changes but 
extensive post-operative change.

Accordingly, in a March 2002 rating decision, the RO granted 
service connection for right knee syovitis, status post 
anterior cruciate ligament repair, and assigned a zero 
percent scheduler rating effective from August 20, 2001, the 
day following the date of the veteran's discharge from active 
duty service.  

Under Diagnostic Code 5020, synovitis of the knee joint is 
rated as arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 
(for instability) and 5003 (for arthritis) does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis under Code 5003.  If 
the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
also held that, if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  In addition, VA's General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, VA's General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 (for 
limitation of flexion) and Diagnostic Code 5261 (for 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Normal range of motion in the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion greater than 45 degrees is not 
compensable, flexion limited to 45 degrees is 10 percent 
disabling; flexion limited to 30 degrees is 20 percent 
disabling; and flexion limited to 15 degrees is 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 5 degrees is zero 
percent disabling, extension limited to 10 degrees is 10 
percent disabling; extension limited to 15 degrees is 20 
percent disabling; extension limited to 20 degrees is 30 
percent disabling; extension limited to 30 degrees is 40 
percent disabling; and extension limited to 45 degrees is 
50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The veteran's right knee has been manifested by subjective 
complaints of pain on stressing and in the morning.  But the 
objective clinical findings show he has normal range of 
painless motion with no flare-ups of pain resulting in 
additional loss of motion or decreased function elicited 
during examination.  Given that he has normal range of right 
knee motion and, therefore, does not meet the criteria for a 
compensable rating under either Diagnostic Code 5260 for 
limitation of flexion or 5261 for limitation of extension, 
the General Counsel Precedent Opinion VAOPGCPREC 9-04 is not 
applicable.  VAOPGCPREC 9-04 held that separate ratings could 
be assigned when the criteria under Diagnostic Codes 5260 and 
5261 were met.  In the present case, though, there is no 
basis for a compensable rating under either Diagnostic Code 
5260 or Diagnostic Code 5261.

The Board has also considered whether the veteran is entitled 
to an increased evaluation under Diagnostic Code 5003.  In 
this regard, it is noted that there is no medical evidence of 
right knee arthritis.  Specifically, X-rays in September 2001 
noted that no significant degenerative change was seen; the 
only change noted was that related to the knee surgery.  As 
such, the veteran does not have the symptomatology 
contemplated by the General Counsel in VAOPGCPRECs 23-97 and 
9-98.  Therefore, the Board finds that an increased 
evaluation under Diagnosis 5003 is not warranted.

The medical evidence of record also does not show the 
veteran's right knee disability is manifested by ankylosis, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, or impairment of the tibia and fibula.  
Accordingly, the Board finds that he is not entitled to a 
higher or separate evaluation under Diagnostic Codes 5256, 
5257, 5258, and 5262.

The Board finds, as well, that the veteran is not entitled to 
an increased rating due to functional impairment as a result 
of pain on repetitive use.  Specifically, the September 2001 
VA examination report indicates there were no flare-ups of 
pain resulting in additional loss of motion or decreased 
function elicited during examination.  The veteran contends 
that his right knee disability flares up stressing and in the 
morning.  However, there is no evidence of additional 
functional loss as a result of such flare-up upon objective 
demonstration.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 10 degrees extension or 45 degrees 
flexion; thus, the requirements for an increased rating are 
not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board recognizes that the veteran has an anterior right 
knee scar from surgical repair of the anterior cruciate 
ligament.  In general evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. 
§ 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.  In this case, the September 2001 VA examination 
report describes the veteran's scar as well healed and does 
not include any findings that this scar results in any 
relevant symptoms or functional impairment.  So for all 
intents and purposes, it is asymptomatic.  Thus, the scar 
does not warrant additional compensation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current zero percent rating pursuant to Diagnostic Codes 
5299-5227.  As the criteria for a higher rating under 
applicable Diagnostic Codes have not been demonstrated, his 
claim for a compensable initial rating for right knee 
synovitis, status post cruciate ligament repair and 
debridement of meniscus tear, must be denied.



4th Left Metacarpal

Service connection was granted for a fracture of the left 4th 
metacarpal and a noncompensable evaluation assigned effective 
August 20, 2001, the day following the date of the veteran's 
discharge from active duty service.  His service medical 
records reflect that he is right-hand dominant, so this is 
his major hand and his left hand is his minor hand.  A 
fractured metacarpal is an unlisted condition, and when an 
unlisted condition is encountered, it will be permissible to 
rate it under a closely related disease or injury in which 
the functions affected, the anatomical location, and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
The veteran's service-connected hand disability is rated by 
analogy (38 C.F.R. § 4.20) under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5227.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001).

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, such as the ring and little finger, warrants a 
maximum 10 percent evaluation for the major hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (2001).

Effective August 26, 2002, revisions were made to the rating 
schedule affecting Diagnostic Codes 5216-5230.  See 67 Fed. 
Reg. 48784- 48787 (July 26, 2002).  The new rating criteria 
provide a noncompensable evaluation for ankylosis of the ring 
or little finger, whether it is favorable or unfavorable, and 
any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 and 5230, as amended.  Again, a noncompensable 
rating is the only schedular rating available for this 
disorder.  


The rating schedule indicates that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

The new criteria also provide that, under Diagnostic Code 
5223, favorable ankylosis of two digits of one hand warrants 
a maximum 10 percent rating.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new regulations for 
the evaluation of the digits of the hand in its July 2006 
SSOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

A review of the veteran's medical records does not 
demonstrate ankylosis of the fingers of the left hand.  The 
September 2001 report of VA examination notes that he 
complained of pain upon stressing his left wrist.  However, 
examination of the left hand revealed he had good hand 
strength and finger function.  X-ray of his left hand showed 
an old fracture of the 4th metacarpal.  

Upon consideration of these examination findings, the Board 
finds that the severity of the veteran's service-connected 
left hand disability does not approximate the criteria for a 
compensable rating under either the old or revised standards.  
As the criteria for a higher rating under applicable 
Diagnostic Codes have not been demonstrated, his claim for a 
compensable initial rating for residuals of the fractured 
4th left metacarpal must be denied.  

Lumbosacral Spine

The veteran claims that the impairment associated with his 
service-connected degenerative changes, lumbosacral spine, is 
inadequately reflected by the 10 percent schedular rating 
which was initially assigned.  

Review of the claims file reflects that, upon VA examination 
in September 2001, the veteran complained of low back pain, 
spontaneous in origin.  He reported that he sustained no 
trauma, the pain is intermittent, and he gets it on bending 
and straightening.  Range of motion testing of the back 
revealed 90 degrees of flexion, 35 degrees of right and left 
bending, and 20 degrees of extension.  The examiner noted no 
reflex, sensory, or motor deficit.  There was no weakness and 
straight leg raising test was negative.  The veteran had good 
heel and toe rising and good gluteal tone.  Some minimal 
paralumbar spasm was noted.  The examiner indicated range of 
motion was normal and that there was no pain on motion.  The 
examiner further commented that flare-ups of pain resulting 
in additional loss of motion or decreased function were not 
elicited during the examination.  The diagnoses included 
mechanical back syndrome.  X-rays revealed moderate 
degenerative changes on the facet joints at L4-5 and L5-S1 on 
the right.  

Accordingly, in a March 2002 rating decision, the RO granted 
service connection for the degenerative changes of the 
lumbosacral spine and assigned a 10 percent scheduler rating 
under Diagnostic Code 5003, based on the objective findings 
of muscle spasm, effective from August 20, 2001, the day 
following the date of the veteran's discharge from active 
duty service.  

As noted above with respect to the veteran's right knee 
claim, under Diagnostic Code 5003 for degenerative arthritis, 
ratings are based on the limitation of motion of the affected 
joint or joints.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 states that traumatic arthritis 
should be rated like degenerative arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010.

With respect to the schedular evaluations for the back, 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome (IVDS), 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

As noted with respect to the veteran's finger claim, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior 
to its effective date.  As of those effective dates, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO addressed the new regulations for 
the evaluation of spine in its November 2003 SOC.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.

Under the former Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is warranted when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the former Diagnostic Code 5295 for lumbosacral strain, 
a 10 percent rating is awarded with characteristic pain on 
motion; and a 20 percent rating is in order with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum scheduler rating 
of 40 percent is awarded when disability from lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  


The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The amended criteria provide that degenerative arthritis of 
the spine is evaluated under 5242 (see also diagnostic code 
5003).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

As noted above, the degenerative changes of the veteran's 
lumbosacral spine are currently rated as 10 percent disabling 
under Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Thus, the veteran's appeal must be considered 
under the old criteria for limitation of motion of the lumbar 
spine as well as the revised General Rating Formula for 
Diseases and injuries of the Spine.  

Under the old criteria, Diagnostic Code 5292, a 20 percent or 
higher rating is not warranted because limitation of motion 
has not been found to be moderate.  Again, the September 2001 
VA examination showed the veteran had normal and painless 
range of motion.  The Board also finds that an increased 
rating is not warranted under the remaining old Diagnostic 
Codes.  Again, the September 2001 VA examination found no 
evidence of muscle spasm to warrant a 20 percent rating or 
higher under Diagnostic Code 5295.  Further, Diagnostic Codes 
5285, 5286 and 5289 for the lumbar spine are not applicable 
because there is no evidence of a vertebra fracture or 
ankylosis of the lumbar spine.



Further, under the new general rating formula, there is no 
medical evidence to warrant a 20 percent rating or higher.  
There is no objective finding of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
September 2001 VA examination revealed the veteran's range of 
motion was to 90 degrees of flexion, 35 degrees of right and 
left bending, and to 20 degrees of extension, with no 
additional limitation due to pain.  The examination report 
does not mention any findings of abnormal gait, 
abnormal spinal contour, muscle spasm or ankylosis.  There is 
no medical evidence of record demonstrating any additional 
loss of motion.

The Board acknowledges that the veteran has complained of low 
back pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, functional 
loss due to pain is already contemplated in his current 
10 percent rating as DC 5003 makes provision for assigning 
this minimum compensable rating even when, as here, there is 
no evidence of any associated limitation of motion.  The 
September 2001 VA examination indicated there was no 
additional functional loss due to pain, weakness, 
fatigability or incoordination.

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the Board notes that the September 2001 VA examination 
noted minimal paralumbar spasm.  However, no evidence of any 
neurologic abnormalities associated with the veteran's 
service connected lumbar spine disability was noted (e.g., 
radiculopathy/sciatic neuropathy involving his lower 
extremities).  Thus, an additional separate rating is not 
warranted for any neurological symptoms.  In sum, the 
currently manifested symptoms associated with his low back 
disability are adequately contemplated in the current 10 
percent rating.



Upon consideration of the foregoing, the Board finds that the 
severity of the veteran's service-connected degenerative 
changes, lumbosacral spine, does not approximate the criteria 
for a higher rating under either the old or revised 
diagnostic codes.  As the criteria for a higher rating under 
applicable Diagnostic Codes have not been demonstrated, the 
veteran's claim for an initial rating higher than 10 percent 
must be denied.  

Right Eye

The veteran also believes he is entitled to an initial rating 
higher than 30 percent for this disability.

The relevant medical evidence consists of a September 2001 VA 
examination report.  The examiner noted that the veteran was 
struck on the right side of the face while still in the 
service.  He had surgery to repair facial and periorbital 
fractures; however, he has had blurry vision in the right eye 
ever since.  Slit lamp examination was normal with no 
apparent dislocation of the lens, but the pupil was semi-
dilated, responds sluggishly to light, and is larger than the 
left pupil.  The eyes were white and quiet, extraocular 
muscles were intact with a close near point of conversion, 
and visual fields were within normal limits.  Refraction of 
the right eye was plano yielding 20/300 vision and less than 
J12 at near.  Refraction of the left eye was plano yielding 
20/20 vision and J1 at near.  Vision in the right eye cannot 
be improved upon.  Occular pressure was 12 in both eyes, 
which is within normal limits.  Fundus examination revealed 
an apparent coronal rupture involving a posterior pole 
lateral to the disc.  It had a vertical component and a 
horizontal component which extends into the macular area.  
There were macular changes as well.  The left eye appeared 
normal.  The impression was coronal rupture of the right eye 
involving the nerve fibers between the discs and the macula 
with resulting diminution in vision.  The examiner commented 
that the prognosis is poor and he doubted whether the veteran 
would get any better.  The examiner concluded that 
the veteran's right eye will probably remain about the same.  



Accordingly, in a March 2002 rating decision, the RO granted 
the veteran's claim for service connection for status post 
open reduction internal fixation of right orbital 
zygomaticomaxillary fracture with coronal rupture of the 
right eye.  The RO initially assigned a zero percent rating; 
however, in a more recent December 2003 decision, the RO 
found clear and unmistakable error (CUE) in that March 2002 
rating decision (for erroneously valuing the veteran's right 
eye visual acuity as 20/30 rather than 20/300) and, thus, 
revised the evaluation to 30 percent with the same 
retroactive effective date, the day following his discharge 
from active duty service when he began life again as a 
civilian.  The RO determined the nearest applicable 
evaluation code to his service-connected right eye visual 
acuity of 20/300 and left eye visual acuity of 20/20 is 
Diagnostic Code 6077. 

Unhealed eye injuries in chronic form are rated from 10 to 
100 percent based on impairment of visual acuity or field 
loss, pain, rest requirements or episodic incapacity 
combining an additional 10 percent rating during continuous 
active pathology.  Minimum rating during active pathology is 
10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

Vision in one eye 10/200 is 30 percent disabling, if visual 
acuity in the other eye is 20/40 (6/12).  Vision in one eye 
10/200 is 40 percent disabling, if visual acuity in the other 
eye is 20/50 (6/15).  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6076, 6077.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.



Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice- connected disability, as if both disabilities 
were service connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(1).

In this case, the veteran suffered trauma to his right eye 
during service resulting in a coronal rupture of his right 
eye involving the nerve fibers between the discs and macula 
with consequent diminution in vision.  This disability is 
service connected.  Any diminution in his left eye vision, 
however, is not service connected and does not result in 
blindness.

Also, pursuant to 38 C.F.R. § 4.78, VA may consider the 
effects of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected.  
However, in this case, there is no medical evidence of 
aggravation of either eye.

So after reviewing the evidence, the Board finds that a 
rating higher than 30 percent for the service-connected right 
eye disability is not warranted.  The veteran's right eye 
disability is evaluated under Diagnostic Codes 6009-6077.  
The medical evidence establishes that his injury to his right 
eye during service resulted in a diminution in the visual 
acuity in this eye; it measures just 20/300.  With regards to 
his left eye, the medical evidence shows that corrected 
visual acuity and visual fields are normal; his left eye 
visual acuity is 20/20.  The evidence does not show that the 
vision in his left eye is 20/50, which would warrant a 40 
percent rating under Diagnostic Code 6076.  

Accordingly, the Board concludes that the requirements are 
not met for a rating higher than the current 30 percent.



As each of the veteran's claims in this appeal arise from 
initial ratings, consideration has been given to "staged 
ratings" for the conditions over the period of time since 
service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, as explained in detail with 
respect to each issue, the Board concludes that the clinical 
findings have shown that the increased initial ratings are 
not warranted for his right knee, left 4th finger, 
lumbosacral spine, and right eye at any time since the 
effective date of service connection in August 2001.  In 
other words, at no time since have these disabilities been 
any more severe than currently rated.

Since, for these reasons and bases, the preponderance of the 
evidence is against these claims for higher initial ratings, 
the "benefit-of-the-doubt" rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

The claim for a compensable initial rating for right knee 
synovitis, status post cruciate ligament repair and 
debridement of meniscus tear, is denied.

The claim for a compensable initial rating for residuals of a 
fractured 4th left metacarpal is denied.

The claim for an initial rating higher than 10 percent for 
degenerative changes of the lumbosacral spine is denied.

The claim for an initial evaluation higher than 30 percent 
for status post open reduction internal fixation of right 
orbital zygomaticomaxillary fracture with coronal rupture of 
the right eye is denied.

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


